Citation Nr: 1203433	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-07 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, to include as a result of an undiagnosed illness.

2.  Entitlement to an initial evaluation in excess of 30 percent for irritable bowel syndrome (IBS), to include entitlement to a separate initial compensable rating for fecal incontinence.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 1990 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for a cardiovascular disorder (characterized as PAF) and also granted service connection for IBS (10%, from April 25, 2007).  During the current appeal, and specifically in an August 2010 determination, the RO increased the evaluation for the Veteran's service-connected IBS to 30 percent, effective from April 25, 2007.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in March 2010.  The hearing transcript has been made available to the Board for review.  The Veteran then requested a Board hearing on this matter, but canceled his request in October 2011.  Under these circumstances, the Veteran's Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2011).  

The issue of entitlement to service connection for a cardiovascular disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The 30 percent evaluation currently in effect for the service-connected IBS is the maximum schedular evaluation allowable for this service-connected disability.

2.  The Veteran's service-connected IBS is manifested by occasional moderate fecal leakage but not by occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for IBS have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.114, Diagnostic Code (DC) 7319 (2011).

2.  The criteria for a separate initial evaluation of 10 percent, but no higher, for fecal leakage associated with service-connected IBS are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.113, 4.114, DC 7332 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here with the claim for an initial increased evaluation for the service-connected IBS, service connection has been granted.  That claim has been substantiated.  No additional VCAA notice is required with respect to the downstream issue of entitlement to an increased rating for that now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs), afforded the Veteran physical examinations, and provided him the opportunity to give testimony before the Board.  The VA examinations are adequate for adjudication purposes.  Based on a thorough review of the claims folder and an examination of the Veteran, the August 2007 and April 2010 examiners described in full the current manifestations of the Veteran's IBS.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Increased Schedular Rating--IBS

The Veteran seeks a higher initial evaluation for his IBS.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.
During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the November 2007 rating decision, the RO granted service connection for IBS and assigned a 10 percent rating under DC 7319 (irritable colon syndrome), effective April 25, 2007.  During the current appeal, and specifically in an August 2010 rating decision, the RO increased the evaluation to 30 percent, effective April 25, 2007, under DC 7319.  

The Board acknowledges that a 30 percent evaluation represents the highest evaluation available under the rating code for IBS, and is assigned for severe impairment, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, DC 7319.  

The Board has also considered evaluating the Veteran's disability under other diagnostic codes.  See 38 C.F.R. § 4.114 (which stipulates that ratings under DCs 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other).  However, there are no other rating codes which either provide for an evaluation higher than the currently-assigned rating of 30 percent, or are appropriate to the Veteran's IBS.  

Rather, the Board finds that DCs 7319 and 7332 [which rates rectum and anus (including sphincter control) impairment] are the most appropriate codes for the Veteran's disability.  Indeed, after a complete and thorough review of the record, the Board finds that the Veteran's fecal incontinence, which has been established by the medical evidence to be associated with his service-connected IBS, should be rated separately under DC 7332.

Initially, and in this regard, the Board notes that a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See also 38 C.F.R. § 4.113 (coexisting abdominal conditions); 38 C.F.R. § 4.14 (avoidance of pyramiding).  Here, the Veteran's IBS is rated under DC 7319, and, because he now manifests fecal incontinence associated with his IBS which is not contemplated by DC 7319, the Board will not be violating the anti-pyramiding rule by considering a separate rating under DC 7332 (which is not one of the inclusive diagnostic codes listed under 38 C.F.R. § 4.114). 

Specifically, DC 7332 provides a zero percent rating for healed rectum and anus or slight impairment of sphincter control without leakage.  A 10 percent rating is assigned for constant slight impairment of sphincter control or occasional moderate leakage.  A 30 percent rating is assigned for occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad.  A 60 percent rating is assigned for extensive leakage due to impairment of sphincter control and fairly frequent involuntary bowel movements.  A maximum 100 percent rating is assigned under DC 7332 for complete loss of sphincter control.  38 C.F.R. § 4.114 , DC 7332 (2011).

Here, in July 2007 statements, the Veteran and his wife described his chronic bowel problems.  He reported that he had previously worked for the U.S. Postal Service and traveled to various rural post offices to perform maintenance duties.  He described pulling off the side of the road several times to relieve himself and noted that if he did not find a place fast enough an accident would occur.  The Veteran's wife stated that he had diarrhea "all the time" and "can't hold it."

At a December 2007 VA Gulf War examination, the Veteran reported a history of occasional mild fecal incontinence that did not require pads.  He had at least six episodes of diarrhea daily and stated that if toilet facilities were not nearby  he would have incontinence within 1-2 minutes.  At a July 2008 VA mental disorders examination, the Veteran reported worrying about being incontinent.  He described "finding it horribly humiliating to experience incontinence."

A July 2008 VA treatment record shows that the Veteran reported a loss of bowel control.  He related a situation where he was traveling for work and had to stop at a post office to clean himself.

In a February 2009 statement, the Veteran related that while driving between assignments he became incontinent and was "humiliated on several occasions by uncontrolled bowel movements."

A December 2009 private treatment record includes the Veteran's statement that "humiliation of incontinence in public and at work are major problems irrespective of the cramping and spasmodic bouts of diarrhea."

At the March 2010 hearing, the Veteran testified that he always carries a change of clothes with him.  He described having episodes of incontinence while traveling for work and having to change his clothes.   

As this discussion illustrates, the Veteran has consistently reported an occasional occurrence of leakage but has denied the need for pads.  Accordingly, and based on the evidence of record, the Board finds that the Veteran is entitled to a separate 10 percent disability rating for his fecal incontinence as a residual of his service-connected IBS.  As there is no need for the Veteran to wear a pad, the next higher rating of 30 percent is not warranted under DC 7332.

The level of impairment has been relatively stable throughout this rating period, and has never been worse than what is warranted for the currently-assigned 30 percent rating for the IBS and the 10 percent rating assigned for moderate fecal leakage by this decision.  Therefore, the application of staged ratings (i.e., different percentage ratings for different periods of time) is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Additional Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  A rating in excess of that assigned is provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  This is especially true because the 30 percent evaluation currently assigned for the Veteran's IBS contemplates moderate disability and because the Board has assigned a separate 10 percent rating in this decision for the additional disability that the Veteran experiences from fecal incontinence associated with his service-connected IBS.  The Veteran has not required hospitalization due to these problems.  The Board acknowledges the Veteran's contention that he has missed several days of work due to his service-connected disability and that he switched from working a day shift that involved traveling to an evening shift that does not.  However, this evidence does not rise to the level of marked interference with employment solely due to the IBS and fecal incontinence.  Thus, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The evidence of record establishes that the Veteran has worked on a full-time basis throughout the appeals period.  Therefore, any inferred TDIU claim is inapplicable in this case.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for IBS is denied.

Entitlement to a separate initial rating of 10 percent, but no higher, for fecal incontinence associated with service-connected IBS, is granted, subject to the rules and payment of monetary benefits.


REMAND

The Veteran contends that he developed a cardiovascular disorder as a result of exposure to JP5 jet fuel while stationed onboard the USS Carr.  Specifically, he alleges that the USS Carr's drinking water was contaminated with jet fuel, and that he has suffered from intermittent fibrillation ever since.  

In support of this claim, the Veteran has submitted a Command History for the USS Carr from February 1992, which shows that the ship's drinking water was contaminated with JP5.  The Veteran's DD 214 establishes that he served onboard the USS Carr.  The RO has conceded the Veteran's exposure to jet fuel.

The medical evidence shows that the Veteran has been diagnosed with various cardiac impairments.  September 1997 private treatment records contain diagnoses of atrial fibrillation, mild mitral regurgitation, and possible WPW.  September 2007 VA treatment records noted a diagnosis of known PAF and a pseudo-myocardial infarction pattern.  A December 2007 VA examiner noted conflicting evidence of a diagnosis of WPW.

The Veteran has submitted medical articles stating that exposure to acute levels of jet fuel can cause various symptoms and can lead to adverse health outcomes such as tachycardia.

In August 2007, a VA examiner reviewed the claims file, including the literature concerning the health effects of benzene exposure that was provided by the Veteran.  The examiner opined that it is at least as likely as not that the Veteran's PAF is related to the WPW, and that it is less likely as not related to jet fuel exposure.  He noted that the articles addressed acute ingestion of benzene and not chronic effects.

A September 2007 VA clinician opined that the etiology of the Veteran's known PAF was unknown, and that it was unclear if it was due to jet fuel.  He wrote that the Veteran would need an electrophysiology (EP) evaluation.

A December 2007 VA examiner opined that there is no firm evidence to support the Veteran's claim that his current heart condition is a result of his jet fuel exposure.  She noted that there is only a small amount of information available about the potential long-term effects of jet fuels, and that often there are serious limitations to the studies.  She stated that it is not possible to draw any firm conclusions about the potential long-term effects of jet fuels.  However, she noted that "the veteran could have been developing symptoms of palpitations while in military service."

Because there is conflicting medical evidence regarding whether the Veteran has a cardiovascular disorder related to service, a new VA examination should be provided to address this issue.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303   (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any cardiovascular disorder that he may have.  The claims folder, to include a copy of this remand, must be reviewed in conjunction with the examination.  A notation to the effect that this review has taken place should be annotated in the examination report.  All testing deemed necessary should be accomplished.  

All pertinent pathology should be noted in the examination report.  The examiner should note all current disabilities of the Veteran's heart, to include diagnosed cardiovascular disorders and any unexplained impairments of function of the heart.  If a cardiovascular disorder is diagnosed, the examiner must offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's active duty service, to include exposure to jet fuel.  In answering this question, the examiner should address the August and December 2007 VA opinions, the September 2007 VA treatment records, and the associated internet research provided by the Veteran.  

If a diagnosis of a cardiovascular disorder cannot be made, the examiner should opine as to whether any associated symptoms are manifested by a degree of 10 percent or more.  In addressing this matter, the examiner should provide details about the onset, frequency, duration, and severity of such associated problems and should discuss what factor(s), if any, precipitate(s) and relieve(s) the relevant symptoms.  

A full and complete rationale is required for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2. Then, readjudicate the claim for service connection for a cardiovascular disorder, to include as a result of an undiagnosed illness.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.   The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


